OPINION OF THE COURT
Per Curiam.
Petitioner was admitted to practice by this Court on February 16, 1982. On December 21, 1990 he was convicted, by the Supreme Court, Erie County, following a jury trial, of conspiracy in the second degree and, solely by reason of the convic*12tion, this Court entered an order of disbarment pursuant to Judiciary Law § 90 (4) (Matter of Granger, 170 AD2d 1042). On November 18, 1992, this Court reversed petitioner’s conviction and dismissed the indictment against him.
Petitioner now moves for an order vacating the order of disbarment. The Office of Grievance Committees has filed an answering affidavit indicating that further investigation regarding the matters that were the subject of the dismissed indictment is not warranted. Additionally, we have not received any complaint of misconduct against petitioner during the period of his disbarment.
Under the circumstances, petitioner is entitled to readmission to practice (see, Matter of Barash, 20 NY2d 154; Matter of Chesler, 70 AD2d 141; Matter of Docherty, 42 AD2d 117).
Boomer, J. P., Pine, Balio, Lawton and Boehm, JJ., concur.
Order of disbarment vacated and petitioner reinstated as an attorney and counselor-at-law.